DETAILED ACTION
Election/Restrictions
Claims 1-8 were elected without traverse in the June 2, 2022 Office Action.  Claims 9-16 are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 20080264551) in view of Keller (US 6,063,315).
As to claim 1, Wood teaches method for manufacturing a fiber reinforced resin molded article comprising placing a fiber layer preform ([0019]) on an outer surface of a liner (1), impregnating the fiber layer of the preform with resin ([0022]-[0023]), and curing the resin ([0024]).  Wood inherently teaches a step of placing the preform in the mold and injecting (meets pouring) resin into the mold.
Wood is silent to (a) a mold including a first resin inlet, a second resin inlet, and a detecting unit for detecting resin flow inside of the mold, (b) a step of pouring resin from the first resin inlet into the mold, and (c) a detecting unit and a step of pouring resin from the second resin inlet into the mold when the detecting unit detects that the resin poured from the first resin inlet has reached the second resin inlet and allowing the resin poured from the first resin inlet and the resin poured from the second resin inlet to meet.  
Keller teaches (a) a mold including a first resin inlet (32) and second resin inlet (34), (b)  a step of injecting/pouring resin into the first resin inlet (3:18-19), and (c) a step of injecting/pouring resin from the second resin inlet into the mold when a detecting unit (46) detects that the resin poured from the first resin inlet has reached the second resin inlet (3:18-21; 6:59-64) and inherently allowing the resin poured from the first resin inlet and the resin poured from the second resin inlet to meet.  
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the subject matter of Keller into Wood because the Keller sequential injection is a recognized improvement that has the expected benefit of providing continuous flow of resin throughout the mold which makes the surface of the article smooth and free of knit lines (Keller, 8:24-35).
As to claim 2, Keller provides a pressure sensor (6:3).  As to claims 5 and 6, Wood teaches conduits (32, 34, and 36) originating at a common extruder (76).  However, providing separate extruders would be an obvious duplication of parts (extruders).  As to claim 7, Wood teaches a thermoset resin (Abstract)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 20080264551) in view of Keller (US 6,063,315), and further in view of Bland (US 20210101351, priority to PCT/GB2018/053652).
As to claim 3, Wood is silent regarding the first resin inlet located at the center of the preform compared to a second resin inlet.
Bland teaches a resin transfer molding process where the first resin inlet is provided at a center of the article (Fig. 3, item 5a and 20), and a second resin inlet (Fig. 5) is provided outside the first resin inlet.
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate this feature from Bland into the modified Wood process as an improvement that progressively causes the resin front to bloom outward toward the evacuation port ([0164]) and advantageously begins at the center and expands outward to wet a larger volume of fiber pack than other resin inlet configurations ([0165]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 20080264551) in view of Keller (US 6,063,315), and further in view of Heikkila (US 20190389104).
As to claim 4, Wood is silent regarding the second resin inlet inclined in a direction from the first resin inlet toward the second resin inlet.
Heikkila teaches a second resin inlet inclined in a direction from the first resin inlet toward the second resin inlet.  Compare instant Fig. 12 to Heikkila’s Fig. 4A (inverted), items 54 and 80.
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Heikkila inlet channels into Wood because this is an obvious interchangeable substitute channel configuration capable of producing the same effect provided by Wood.



Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: While Keller and Bland provide pertinent information about how to fill a resin transfer mold, these references simply do not provide the relative size of the first gap and second gap and the step of compressive filling of the resin in the mold.  
Hatta (US 20190084249) was carefully considered in this determination.  Hatta teaches only one inlet (rather than first and second as claimed), and is therefore distinguishable from the instant case.  The instant case claims priority to a foreign application that supports the claimed subject matter.  In light of the inventorship of the instant case and the date of Hatta, Hatta is subject to both a 35 U.S.C. 102(b)(1)(A) and 35 U.S.C. 102(b)(2)(A) exception.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742